EXHIBIT 10.3














February 10, 2009




To:

Patricia Gruden

Martin Schmieg

eFoodSafety.com, Inc.




From:

Michael J. Parrella, CEO

Charlston Kentrist 41 Direct, Inc.




Re:

Terms for Purchase of purEffect® Project




Dear Pat and Martin:




As we have been discussing, this will serve to establish binding terms for the
purchase by Charlston Kentrist 41 Direct, Inc. (CK41) and the sale by eFood
Safety, Inc. (EFS) of all right, title and interest in and to the purEffect®
acne and skin care products and project.




Product – For the purposes of this agreement, the purEffect® product shall
consist of all raw materials, formulas, formulations, research, studies,
clinical tests, monographs, packaging, designs, logos, typestyles, trademarks,
copyrights, other intellectual property rights and all other elements and
information relating to the purEffect® acne and/or skin care products.




Project – For the purpose of this agreement, the purEffect® project shall
consist of the business and marketing plans for the sale of purEffect® Products;
any and all materials obtained, created or produced by anyone for the marketing
and/or sale of the purEffect® Products, whether in the form of written
materials, websites, electronic materials, audio recordings, video or film
recordings, raw or edited audio or video materials; any and all contracts,
rights, relationships, understandings or engagements, written or verbal, related
to the purEffect® Project and all right, title and interest in and to any and
all of the materials, elements or intellectual property associated with the
purEffect® Project.




Sale of all Rights – It is the intention of CK41 and EFS that this transaction
shall represent the full sale, transfer, assignment and conveyance by EFS to
CK41 of any and all rights associated with the purEffect® Products and Project.
 It is understood, acknowledged and agreed by the parties that upon execution of
this agreement, the sole rights of EFS relating to the purEffect® Project are to
receive the shares of CK41 common stock and royalty compensation specified
herein.  




Terms of Purchase – CK41’s purchase of the purEffect® Products and Project shall
be effective as of the date of this agreement.  On or before March 1, 2009, CK41
will issue to EFS four million two hundred-fifty thousand (4,250,000) shares of
CK41 common stock at the price of $0.01 per share (the Shares). So long as the
CK41 remains a private, non-publicly traded company, the Shares, in all
respects, shall be protected from anti-dilution and include full piggyback
rights. EFS will also be granted a three year warrant to purchase an additional
four million two hundred-fifty thousand (4,250,000) shares of common stock at
$6.00 per share. EFS shall be granted one seat on CK41’s board of directors. EFS
shall receive a royalty equal to two percent of the Adjusted Gross Revenue
received by CK41 its affiliates, subsidiaries or assigns from the sale of
purEffect® Products.  For the purpose of this agreement, Adjusted Gross Revenue
shall mean the following:  All revenue received by CK41 less only returns, bad
checks, cancels, declines, shipping and handling costs, sales taxes and credit
card charge-backs. CK41 agreed to pay regardless of whether or not it markets or
sell the PurEffect project the following minimum royalty payments:




March 1, 2010 = $150,000

March 1, 2011 = $250,000

1

--------------------------------------------------------------------------------

 




Payment of Royalties – CK41 will deliver to EFS royalty payments and written
accounting statements related thereto no less frequently than 30 days after the
end of each calendar quarter during which purEffect® Products were sold.




Accounting Records – CK41 agrees to maintain complete and accurate accounting
records relating to the purEffect® Project, which records EFS shall have the
right to inspect and copy once each year during the period for which EFS is due
royalties, with such inspection to take place after 10 day advance written
notice and conducted at the place CK41 regularly maintains such records.  If it
is determined that CK41 underpaid royalties for any accounting period by 5% or
more, EFS shall immediately receive the full underpayment amount, a $100,000
penalty and shall have the right of reimbursement for the cost of purEffect®
Project accounting records review, including travel and lodging.




Default, Remedies and Termination – CK41 will deemed to be in default of this
agreement if any of the following occur:




1.

CK41 is unable to obtain a minimum of $2.0 million in equity financing on or
before April 1, 2009;

2.

CK41 is unable to obtain an additional $5.0 million in equity financing on or
before September 1, 2009;

3.

CK41 fails to meet its minimum royalty obligations;

4.

CK41 voluntarily or involuntarily files for bankruptcy;




The remedy for events of default may include at EFS’s option the termination of
this agreement in whole or in part and the return to EFS of the Product and
Project. EFS will advise CK41 within 10 days of written notice to CK41 of its
default of EFS’s intent to terminate or other proposed remedies. With the
exception of default items 4, CK41 will be granted 30 calendar days to cure its
defaults.




Representations and Warranties – EFS represents and warrants that to its
knowledge there are no threatened or pending actions, demands, settlements or
other claims associated with the purEffect® Products or Project.




2


--------------------------------------------------------------------------------




Indemnification – From the date of this agreement forward, CK41 agrees to
indemnify EFS against any and all claims, actions, settlements, judgments or
other harm, including attorney’s fees and court costs, associated with the
purEffect® Product and Project.




Complete Agreement – Pending the creation and signing of one or more
comprehensive agreements between CK41 and EFS, this agreement represents a
binding and complete understanding of this transaction.  No modification of the
terms of this agreement shall be effective unless in writing and signed by
authorized representatives of CK41 and EFS.




Dispute Resolution – Any disputes arising under this agreement shall be resolved
under the law of the State of New York.




Authority – Each of the undersigned represents and warrants that the execution
and full performance of the terms of this agreement is a fully authorized and
legally enforceable action of their respective companies.




Counterparts – This agreement may be signed in faxed counterparts which, when
taken together, shall represent the original of this agreement.




Agreed and accepted as of the date first above written.




Charlston Kentrist 41 Direct, Inc.

eFood Safety, Inc.










By /s/ Michael Parrela

By /s/ Patricia Gruden

    Michael Parrela

Patricia Gruden

     CEO

 

3


--------------------------------------------------------------------------------


